DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01 July 2021 has been entered.
Acknowledgement is made to applicant’s amendment of claims 1 and 6. Claims 2-5, 7-8 and 10 are cancelled. Claims 1, 6 and 9 are pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites: “the first studs having radially outermost hemispherical tip ends for contacting the surface” and “the third studs having radially outermost hemispherical tip ends for contacting the surface”. However, the written description is completely silent, nor does it reasonably suggest an embodiment of a stud having a radially outermost hemispherical tip end. Thus, the aforementioned amended portions of claim 1 are considered new matter.
Claims 6, 9 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 5,324,369 – of record), in view of Neljubin et al. (WO 02/078980 A2 – of record), in view of Burnham et al. (GB 1906-25041 A).
Regarding claims 1, 9, Yamada teaches an arrangement of a plurality of spike pins 3 – (corresponds to the claimed plurality of first, second and third studs), see the examiner provided reproduction of FIG. 3 and FIG. 16 below with added annotations to facilitate discussion of the claim elements. 
[AltContent: textbox (Cylindrical stump portion )][AltContent: textbox (Unworn tread portions having different radial depths)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Each of the spike pins of the plurality of spike pins are inserted into a recess 6 of a tread surface 2 of a tire, and are arranged such that each spike pin protrudes through a gap 8 created by the recess from an unworn tread 
Yamada does not explicitly disclose the plurality of spike pins are orientated such that a plurality of third spike pins protruding from a third unworn tread portion separate from a first unworn tread portion and separate from a second unworn tread portion, the first unworn tread portion having different radial depth than the third unworn tread portion; and wherein the second unworn tread portion has a radial depth between the radial depth of the first unworn tread portion and the radial depth of the third unworn tread portion. However, Yamada discloses the configuration of the recesses of the plurality of spike pins maybe chosen arbitrarily as long as the configuration creates the gap, see Col 6 lines 8-15. And further discloses if the tread surface is deformed or collapsed under a load, the deformed or collapsed portion is accommodated in the gap between the periphery of the pin portion of the spike pin and the peripheral wall of the recess to prevent the pin portion being affected, thereby the pin portion is capable of withstanding the load is able to protrude from the tread surface and bite into the contact surface of ice and snow, see Col 3 lines 3-11.
Neljubin discloses a tread pattern which includes a plurality of studs 5 – (construed as first studs), 7 – (construed as second studs), 12 – (construed as third studs). The studs being configured such that 7 has a radial depth different from 5 and 12, where the radial depth of stud 7 is 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

 Thus, Neljubin reasonably suggests having studs which are radially different depthwise provide constant enhanced grip on a roadway throughout the life of the tire. And one could simply modify the recesses of Yamada to be radially staggered depthwise, thereby providing the same advantage without any change in the functionality the spike pins.
As to the first studs having radially outermost hemispherical tip ends, the second studs having radially outermost flat tip ends, and the third studs 
Burnham discloses a tire including the use of studs having radially outermost hemispherical tip end 3 and radially outermost flat tip ends 4 for contacting the ground to minimize or prevent skidding, FIG. 3 and pg. 1 lines 5-8.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of spike pins of Yamada such that the plurality of spike pins have a plurality of third spike pins protruding from a third unworn tread portion separate from a plurality of first studs protruding from a first unworn tread portion and separate from a plurality of second studs protruding from a second unworn tread portion, the first unworn tread portion having different radial depth than the third unworn tread portion, and the second unworn portion has a radial depth between the radial depth of the first unworn tread portion and the radial depth of the third unworn tread portion, as taught by Neljubin; and where the first studs have radially outermost hemispherical tip ends, the second studs have radially outermost flat tip ends, and the third 
Regarding claim 6, Modified Yamada discloses all the spike pins/studs have flat tips; and all the studs have a body whose cross-sectional shape displays as a cylindrical stump portion, see figures above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749